—Judgment unanimously reversed, on the law, without costs, and matter remitted to Supreme Court, Chautauqua County, for further proceedings, in accordance with the following memorandum: On this summary judgment motion Special Term erred by determining property rights in the absence of necessary parties. Because the Spachts claimed an interest in oil and gas rights to the real property of plaintiffs, they are necessary parties “who might be inequitably affected by a judgment in the action” (CPLR 1001, subd [a]; see Williams v Somers, 91 AD2d 545). The parties should be permitted to add the necessary parties or to consolidate this action with a pending action in which the Spachts are parties, and to address the issue whether the clause in the deed from the Federal Land Bank to the Spachts relating to gas and oil rights was a covenant running with the land. (Appeal from judgment of Supreme Court, Chautauqua County, Gossel, J. — summary judgment.) Present — Dillon, P. J., Denman, Boomer, O’Donnell and Schnepp, JJ.